OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                 AUSTIN




Honorable Mohsrd       7. Stovall.
Diatrfot  Attorney
Ylopaaaa, Toxae
Doas Dirt                            oplalon Ho. o-53
                                     Rar U&the




            ‘” I   balre   raoentl*ke~s&
     Rationing Board
     a member or t&l




                                             t Attorney of
                                             d a8 a momber of

                                           en6 lnfornmtfon  as to
                                           of a member of the
                                board8 and war oompriarions are
                                t GOT the auratic)n   of the war 88
                                to the elrlllan    population  as
                              088, and tho members aot purely
                              s.    In many lnstanoes    they aro
                              rust and eunolwnanta and tbo dutior
 mb rr~panrtbllitl~a          required   a)?8 suoh that Our COO-
 atitwdOn   pr0vsate       State orrloere      from aooeptlng  same*
                                                                         602


,,a.     Riohard T. Stovall   Fags 2.


           Unquestfmibly   the lsw should bo llbsral.lp     oon-
&rued and tharabp permit thosa xho hold off iclsl       poaltions
to reader suoh aid and asrlatonoo   to the jiovernmoot a8 is
~onallrtent wolth and whioh do not violets the hIL9titUtiOA
ma lawa of the hod.
                We feel ooniidont  after you havo asaertalaed the
dutlea  end rssponeibilitlra   that will be rsqulrad of you aa a
mmbsr of the =prioe panel of the County Rationing Board” you
04~ drtsrsinr   for yowceolf whether came doe6 in any weg eon-
tllot with the Cohstltutlon.

              Until and ualees we hare more deiinlts   informa-
tlOA relative to suoh position  and work to be performed thare-
ond@r we oould Dot &iv6 aAy drtlnits  reply.
                                        Youlw very     mllf,
                                   ATl’GRW G??N???AL37 ‘RX49

                                         A?   -3-
                                   9Y               Gso. 9, Barous
                                                         A68b.3 tant




                                                                       WNNIRCE